DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,926,478. Although the claims at issue are not identical, they are not patentably distinct from each other because the said claim 1 recites all the limitations which are also recited in conflicting claim 1 of U.S. Patent No. 10,926,478. 
	As to claim 1, the ‘478 patent claims a method producing headgear for a patient interface:
	1) using a weld tool to apply high-frequency energy to a weld region defined by overlapping top and bottom headgear straps with a contact surface of a weld tool and applying pressure to the weld region with a contact surface that is separate from a plurality of pins wherein the pins conduct electrical or electromagnetic energy
	2) the weld tool comprising pins that at least partially penetrate both the top and bottom headgear straps, wherein portions of the surface of the weld tool surrounding the pins are inwards chamfered. Dependent claims 2-19 rejected because they are substantially the same as those in the ‘478 Patent.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-6, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2014/0190486) in view of Ryuichi (JPH0216034A) and further in view of Herrin (US 5,545,275) and Wouters (US 4,795,511) all from IDS dated 02/17/2021.                                                               
	Regarding Claim 1, Dunn teaches a method of producing headgear for a patient interface (Figs. 1-2 – 1-3 paragraphs [0005] [0006]), comprising: 
applying pressure to a weld region defined by overlapping top and bottom headgear straps (Figs. 3-2 – 3-5 paragraph [0084] overlapping region – 324 of the lateral crown section – 310, the upper crown section – 312 and an upper strap – 304) with a contact surface of a weld tool (Fig. 3-4 paragraph [0084] ultrasonic welding tool – 110 may weld together overlapping portions by applying ultrasonic vibrations to the anvil – 324 in order to join....). Figures below:
				
    PNG
    media_image1.png
    840
    474
    media_image1.png
    Greyscale

However, while Dunn teaches that the weld tool applies high frequency energy (paragraph [0088] ultrasonic sonotrode) and the area of the anvil tools may be patterned with a series of raised areas to focus the energy (Figs. 3-4 – 3-5 paragraph [0088]), Dunn does not disclose another welding process that conducts electrical or electromagnetic energy with a plurality of pins with a contact surface separate from it. 
Ryuichi teaches a method for high-frequency welding using electrical energy (Fig. 1 abs...to weld a skin material to a base material  ...by using a plurality of pins as electrodes...)  
 wherein the contact surface is separate from a plurality of pins of the weld tool (Fig.7 paragraph [0001] ...upper electrode is constituted by a plurality of electrode pins – 15  fixed to a conductive mounting plate – 18  fixed to a conductive plate – 19 whose contact portions to the skin material project downward...), wherein the plurality of pins conducts electrical or electromagnetic energy (abs, pin as electrode) , and applying high-frequency energy to the weld region through the plurality of pins (paragraph [0001] 1st sentence). See Figs. 2 and 7 below:

    PNG
    media_image2.png
    403
    332
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    380
    494
    media_image3.png
    Greyscale


It would have been obvious to one with ordinary skill in the art to combine Dunn with Ryuichi whereby a method for producing headgear for a patient interface comprising applying pressure to weld regions with overlapping top and bottom headgear straps by means of applying high-frequency energy to the weld region would also include
a plurality of pins applying the high-frequency energy to the weld region by conducting electrical or electromagnetic energy and with the contact surface of the weld tool is separate from the plurality of pins as disclosed by Ryuichi. This is an advantage because since the skin is locally press-welded, the pressure marks by the electrode are slightly scattered in the skin material and the base material and does not occur in a band. The pressure marks do not impair the appearance because they are not limited to one part (paragraph [0001]). 
However, while Ryuichi teaches that the skin portion is locally pressed by the pin where a high-frequency current is concentrated on the pressed portion and locally press-welded to the base material using the pin as an electrode (paragraph [0001]) where the skin can be a cloth or carpet (paragraph [0001]), Ryuichi does not teach that the plurality of pins at least partially penetrate both the skin and the base materials.
Herrin discloses a method for welding seams in disposable garments where plastic seams containing a plastic components are welded with an ultrasonic welder having a contact surface with a plurality of pins(Fig.1B Col. 8 ll. 16-19 weld head – 602 with a face – 604 with protruding weld pins – 606). Moreover, these pins are used to  at least partially penetrate the web assembly including various woven and non-woven layers (Figs. 14-16 Col. 8 ll. 20-29 through entire web).
It would have been obvious to combine Herrin with the Dunn/Ryuichi combination whereby the method of producing headgear with applying pressure to a weld region by overlapping top and bottom head straps by a weld tool with a contact surface separate from a plurality of pins would also have these plurality of pins at least partially penetrating, as disclosed by Herrin, both the top and bottom headgear straps of the Dunn/Ryuichi combination. This would be desirable because this provides welds in a facile manner by insuring penetration through the entire assembly (Fig. 16 Col. 8 ll. 20-31).  
However, none of these previous reference disclose that portions of the contact surface of the weld toll surrounding the pins are inwardly chamfered.
Wouters, analogously, teaches a method of interconnecting two plastic discs to each such that localized pointed or sharply pointed projection portions are fused into the opposite facing disc by means of localized applied ultrasonic energy (Fig. 2 Col. 4 ll. 37-45 moulded projections – 5A, 5B). Surrounding these pin-shaped projections used for ultrasonically welding the discs together is an inwardly chamfered portion sharp crest – 20A:  see further embodiment below (Fig. 7 abstract, Col. 5 ll. 40-50  projection – 18A ...surrounded by a groove – 21A, whose volume is substantially equal to the part of the projection – 18a which protrudes from the surface...).
				
    PNG
    media_image4.png
    242
    249
    media_image4.png
    Greyscale

It would have been obvious to incorporate Wouters with the combination of Dunn/Ryuichi/Herrin so that the method of producing headgear with a weld tool comprising a plurality of pins conducting electrical or electromechanical high frequency energy to weld a welding region of the top and bottom overlapping straps would further provide that the portions of the contact surface of the weld tool surrounding the pins are inwardly chambered or a crest, as in Wouters. This would be advantageous because the materials of the overlapping straps become molten and the chamber concentrates the energy applied during welding and the molten material can escape into the recesses or grooves causing increased sealing of the two materials (Col. 5 l. 47-Col. 6 l. 5). 

Regarding Claim 4, the combination of Dunn, Ryuichi, Herrin and Wouters teach all the limitations of Claim 1 and Dunn further discloses that in the method of Claim 1, the surface of the weld tool that faces the weld region comprises beveled or rounded edges (Figs. 3-4, 3-5, paragraphs [0084] [0086] anvil tool with radii of curvature). 

Regarding Claim 5, the combination of Dunn, Ryuichi, Herrin and Wouters  teach all the limitations of Claim 1 and Wouters further teaches that the chamfered portions are substantially arcuate (Fig. 3 Col. 6 lines 12-17 mold for pin is set at 65º -  ridge corresponding to chamfered edge – 11).

Regarding Claim 6, the combination of Dunn,  Ryuichi, Herrin and Wouters teach all the limitations of Claim 5 and Wouters further teaches that the substantially arcuate chamfered portions are defined by crater-like recesses present (Figs. 2, 3 Col. 4 lines 46-59 ridge forming groove equal to pit-shaped recess).

Regarding Claim 11, the combination of Dunn, Ryuichi, Herrin and Wouters teach all the limitations of Claim 1 and Dunn further discloses that in the method of Claim 1 either the top or bottom headgear straps comprises an edge section and a body section, the edge section having a smaller width than the body section (Fig. 3-8, paragraphs [0083] [0091]). 

Regarding Claim 12, the combination of Dunn, Ryuichi, Herrin and Wouters teach all the limitations of Claim 11 and Dunn further discloses that the width of the edge section in Claim 11 is in the range of about 80% to about 90% of the width of the body section. (Fig. 3-8 paragraph [0092]) where D2 compared to D3 are the relative width parameters. 

Regarding Claim 13, the combination of Dunn, Ryuichi, Herrin and Wouters discloses all of the limitations of Claim 11 and Dunn further discloses a substantially curved transition region lying between the body and the edge section (Fig. 2-1 paragraphs [0012] [0083]). 

Regarding Claim 16, the combination of Dunn, Ryuichi, Herrin and Wouters  teach all the limitations of Claim 1 and Ryuichi discloses that these plurality of pins have an exposed head at the opposite end of the protruding pin tips as shown in Fig. 7 – see above (p. 3 paragraph 6 – second electrode pin – 15 fixed to mounting plate – 19).

Regarding Claim 17, the combination of Dunn, Herrin, Ryuichi and Wouters disclose all the limitations of Claim 1 and Wouters further discloses that the inwardly chamfered surface define a discrete cavity for each pin (Fig. 2 Col. 4 lines 54-59 groove – 12).

2.	Claim(s) 2-3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dunn (US 2014/0190486), Ryuichi (JPH0216034A), Herrin (US 5,545,275) and Wouters (US 4,795,511)                                                                as applied to claim 1 above, and further in view of Nelson (US 2003/0205565) .                                                               
Regarding Claim 2, the combination of Dunn, Ryuichi, Herrin and Wouters disclose all the limitations of claim 1 and while Herrin teaches complete penetration of the plurality of pins through the entire web as applied to top and bottom head straps, there is no teaching of a full penetration of a top strap and a partial penetration of a bottom strap.
Nelson teaches that a pin is used to weld a joint surface from friction welding (paragraph [0040]) although ultrasonic (high frequency welding is an alternative (paragraphs [0045] [0046]).The pieces of thermoplastic material are held firmly with a backing plate and applied pressure. however, in the case of lap joints, no backing piece is required because the rotating pin partially penetrates into the underlying piece (Fig. 22,paragraph [0084]). Nelson further teaches that ultrasonic (high frequency) welding is limited to lap joints and staking operations (paragraph [0046]). This is because high energy levels are required by this process and only small welds can be made such as spot welding (paragraph [0047]). 
It would have been obvious to have modified the combination of Dunn, Ryuichi, Herrin and Wouters with the teachings of Nelson whereby high frequency welding with a weld tool comprising pins is applied to overlapping top and bottom headgear straps (lap joint) whereby the pins will  fully penetrate the top headgear strap and partially penetrate the bottom headgear strap because a backing plate applying pressure to assist in consolidation of the fusing thermoplastic (paragraph [0077]) is not required with lap joints (paragraph [0084]). 
This would ensure that fusing of the joint does occur with a lap joint and on one embodiment; a tool with an extended pin was used to penetrate through the top piece and into 90% of the lower piece (paragraph [0501]). 

Regarding Claim 3, the combination of Dunn, Ryuichi, Herrin, Wouters and Nelson teach all of the limitations of Claim 3 except that the pins penetrate about 20% of the depth of the bottom headgear strap.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the pin penetration to about 20% of the depth of the bottom headgear strap, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

 Regarding Claim 18, the combination of Dunn, Ryuichi, Herrin and Wouters disclose all the limitations of Claim 1 and while Ryuichi discloses the pressing of a top skin by the plurality of pins and Herrin discloses complete penetration of the web, they do not disclose that a pointed tip pierces an outer surface of the top headgear strap. 
Nelson teaches that in welding a lap joint using a welding tool with the extended pin, that a top piece is fully penetrated (paragraph [0236]). 

Regarding Claim 19, the combination of Dunn, Ryuichi, Herrin, Wouters and Nelson disclose all the limitations of Claim 18 and Nelson further discloses that each of the plurality of pins penetrates entirely through the top headgear strap and at least partially through the bottom headgear strap (Fig. 22 paragraph [0236] ...tool with an extended pin was used to penetrate through the top piece and into 90% of the lower piece...).

3.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dunn, Ryuichi, Herrin and Wouters as applied to claim 6 above, and further in view of Hill (US 4,311,540).
Regarding Claim 7, the combination of Dunn, Ryuichi, Herrin and Wouters disclose all the limitations of claim 6, but are silent as to how the curvatures of the sides of crater-shaped recesses are defined.
Hill teaches a ultrasonic bonding process with patterned anvil having raised portions spaced apart from each other (abs), however, while Hill discusses that these ultrasonic horns have horn faces having a dimension perpendicular to the anvil less than twice the spacing between the raised portions, Hill does not explicitly disclose that the radii of theses circular cross-section of the weld toll are proportional to the average distance between each of the plurality of pins y according to the ratio x:y= about 0.3 to about 0.4.
However, Hill does state that these points are truncated cones having circular tips (distal surface areas) whereby the substantially circular cross-sections have defined radii and spacings  (Figs. 3, 4 Col. 3, ll. 18-28  1/32  (0.0313) in radius, with a diagonal distance d between points of about 3/32 (0.0938) in) and the ratio is 0.3 which in this case is within the recited range. 
Therefore, it would have been obvious to one with ordinary skill in the art to have modified the combination of Dunn, Ryuichi, Herring and Wouters with Hill whereby high frequency welding with a weld tool comprising a plurality of pins with crater-shaped recesses which are defined by substantially circular cross-sections have radii proportion to the spaced distances between the pins in a certain range of ratios.  One with this skill would be motivated because it has been found according to the present invention that by providing a horn (pin) face having a dimension perpendicular to the axis of rotation of the anvil less than twice the spacing between raised portions in that dimension, problems of unacceptable horn (pin) failure are eliminated (Col. 1 ll. 54-60).
			
    PNG
    media_image5.png
    787
    1281
    media_image5.png
    Greyscale



4.	Claim(s) 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dunn, Ryuichi, Herrin and Wouters as applied to claim 1 above, and further in view of Hill (US 4,311,540).
Regarding Claim 8,  the combination of Dunn, Ryuichi, Herrin and Wouters all disclose the limitations of claim 1 but are silent as to the plurality of pins being arranged in a plurality of rows. 
Hill teaches a ultrasonic bonding process with patterned anvil having raised portions spaced apart from each other (abs) and that these plurality of points (pins) are arranged in a plurality of rows (see Fig. 4a above). This is because such a patterned configuration gives an optimum number and size for strength of the bond in the industry (Col. 3 ll. 3-6). 

Regarding Claim 14,  the combination of Dunn, Ryuichi, Herrin and Wouters all disclose the limitations of claim 1 but are silent as to the average distance between adjacent pins of the plurality of pins being in the range of about 1.5 mm to about 2.0mm.
Hill teaches that the spacing between adjacent horns (pins) is a critical parameter for increased quality and process efficiency (Col. 1 ll. 65-67) and a diagonal distance is disclosed as being particularly optimum (Fig. 4 Col. 3 ll. 24-28 about 3/32). This is greater than 2.00 mm (2.38 mm), however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use this distance since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to maintain product quality by maintaining the spacing distance to the point areas (Col. 3 ll. 10-35). 

Regarding Claim 15,  the combination of Dunn, Ryuichi, Herrin and Wouters all disclose the limitations of claim 1 but are silent as to the average distance between adjacent pins of the plurality of pins is in range of about 3 to about 4 times the average width of the pins.
Hill also discloses that as shown above in Figs. 4a and 4b, a distance between contact points (X) is disclosed as being equal or greater than the width of the points (B). This proportion is a critical parameter as Hill defines an optimum width of the points (Col. 3 ll. 10-14) as well as an optimum number and size of points (Col. ll. 3-6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recited ratio of the average distance of about 3 to about 4 times the average width of the pins since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 One would have been motivated to because this ratio affects the quality of the bonding (Col. 3 ll. 6-14). 

5.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dunn, Ryuichi, Herrin, Wouters and Hill as applied to claim 8 above, and further in view of Fukusima (US 4,767,492).
	Regarding Claim 9, the combination of Dunn, Ryuichi, Herring, Wouters and Hill disclose all the limitations of claim 8, and while Hill does disclose an offset pattern for the plurality of rows – see Fig. 4b above – it is silent as to the rows being offset such that the plurality of pins is present in a honeycomb arrangement.
	Fukusima discloses an ultrasonic sealing apparatus including a horn and an anvil providing contact surfaces in contact surfaces in contact with members to be fused (bonded) (abs). Each of these contact surfaces have protrusions having a flat upper surface and slanted side surfaces so that the protrusions have a trapezoidal cross-sections (abs), which is later described as having a honeycomb pattern (Figs. 1A Col. 11 ll. 12-23). See Fig. 1A below:
					
    PNG
    media_image6.png
    745
    393
    media_image6.png
    Greyscale

	It would have been obvious for one with ordinary skill in the art to modify the combination of Dunn, Ryuichi, Herrin, Wouters and Hill with the disclosure of Fukusima, whereby a plurality of welding pins in a plurality of rows  are offset such that the plurality of pins is present in a honeycomb arrangement. This would be considered by one with ordinary skill in the art as an improvement because much better bonding and sealing occurred because of the oblique vibration and slanted faces of the projections as indicated in Table 1 of Fukusima (Col. 11 ll. 56-66). 

6.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dunn, Ryuichi, Herrin and Wouters as applied to claim 1 above, and further in view of Mainolfi (US 5,468,335).
Regarding Claim 10,  the combination of Dunn, Ryuichi, Herrin and Wouters disclose all the limitations of claim 1, but are all silent as to the plurality of pins arranged such that the pins are substantially equidistant from adjacent pins.
Mainolfi discloses an apparatus for sealing carpets to a substrate (abs). Closely spaced pins (Figs. 2, 6 Col. 3 ll. 2-3) are used for vibration welding (Col. 1 ll 42-45) and  that this plurality of pins are substantially equidistant from adjacent pins (Fig. 3 Col. 3 ll. 10-13 ...all pins equally spaced from one another). 
			
    PNG
    media_image7.png
    571
    575
    media_image7.png
    Greyscale

It would have been obvious for one with ordinary skill in the art to have a high frequency welding tool as disclosed by Dunn/Ryuichi/Herrin/Wouters to have a plurality of pins arranged equidistantly as disclosed by Mainolfi because by virtue of this equidistant spacing, substantially the entire surface of the mating surfaces are welded, thus achieving a substantially complete bond (Col. 3 ll. 24-29).  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742